Hayne, C.
Action to recover rent of certain real property for the 1882. It was admitted that there was no agreement for that year. The theory of plaintiff was that defendant was formerly his tenant and held over. The court found that there was no relation of landlord and tenant between the parties; and we think that the evidence shows that the possession of defendant was adverse to the plaintiff. There was no error in law or abuse of discretion.
We therefore advise that the judgment and order denying a new trial be affirmed.
Foote, C., and Belcher, C. C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order are affirmed.